
	

114 HR 2978 IH: Thirteenth Amendment Commemorative Coin Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2978
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Danny K. Davis of Illinois (for himself, Mr. Shimkus, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Ms. Bordallo, Mr. Brady of Pennsylvania, Ms. Brown of Florida, Mr. Butterfield, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Ms. Edwards, Mr. Ellison, Mr. Farr, Mr. Fattah, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Higgins, Mr. Hinojosa, Mr. Honda, Ms. Jenkins of Kansas, Mr. Johnson of Georgia, Mr. Keating, Mrs. Kirkpatrick, Ms. Kuster, Mr. Langevin, Mrs. Lawrence, Mr. Lewis, Mr. Lipinski, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. McDermott, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Nadler, Ms. Norton, Mr. Pocan, Mr. Quigley, Mr. Rangel, Mr. Royce, Mr. Rush, Mr. Scott of Virginia, Mr. Smith of Washington, Mr. Thompson of Mississippi, Mr. Thompson of California, Mrs. Watson Coleman, Mr. Welch, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Treasury to mint coins in commemoration of the Sesquicentennial Anniversary of the
			 adoption of the Thirteenth Amendment to the United States Constitution,
			 which officially marked the abolishment of slavery in the United States.
	
	
 1.Short titleThis Act may be cited as the Thirteenth Amendment Commemorative Coin Act. 2.FindingsThe Congress finds the following:
 (1)The economic contributions of enslaved African-Americans to the American economy between 1691 and 1860 were immeasurable. This labor force was used to build the foundations upon which America stands today.
 (2)From the 16th through the 19th centuries, most colonial economies in the Americas were dependent on human-trafficking and the use of enslaved African labor for their survival. This included the North American mercantile and shipping sectors that were dependent on slave-produced cotton, rice, sugar and indigo, and the profits derived from triangular trade with the West Indies, Africa, and Europe.
 (3)Enslaved Africans in the United States were also recognized as an important element in the political and economic capital in the Nation’s political economy.
 (4)Over the course of 246 years, slaves contributed an estimated 605 billion hours of forced free labor, the gain from which provided seed capital for the American economy, helped finance the birth of American finance and industrial sectors, contributed to the growth of most of the Fortune 500 companies, and ultimately assisted the Nation in financing both world wars.
 (5)During the Civil War, after Union forces repelled a Confederate invasion at the battle of Antietam in 1862, President Abraham Lincoln issued the Emancipation Proclamation, which declared that all slaves in States then in rebellion would be forever free as of January 1, 1863. By his action, Lincoln added a new and revolutionary dimension to the Nation’s war aims: from being a conflict to preserve the Union, the Civil War grew to be a crusade to end Black slavery and fulfill the promise of the Declaration of Independence.
 (6)In the spring of 1864, Charles Sumner introduced an anti-slavery amendment in the Senate, much like the amendments that were introduced in the House by Representatives James Ashley and James Wilson in December of 1863, which declared all persons as equal, prohibited the slavery, and granted Congress the power to enforce these provisions. After extensive debate, the 13th Amendment was formed from this proposal, with the omission of the declaration of equality of all persons, and passed the Senate on April 8, 1864, by a vote of 38–6.
 (7)Debates between abolitionists and supporters of slavery focused on the moral issue of slavery and various interpretations of natural law. Representative John Farnsworth of Illinois stated that the old fathers who made the constitution believed that slavery was at war with the rights of human nature, and pointed out the contradiction between the existence of inalienable rights and the institution of slavery. Some members within the Republican Party, such as Charles Sumner, sought an interpretation of the Constitution that rejected slavery as incompatible with moral law.
 (8)President Lincoln took an active role in promoting the 13th Amendment in Congress. He ensured that the Republican Party’s 1864 election platform included a provision supporting a constitutional amendment to terminate and forever prohibit the existence of Slavery. His efforts were met with success when the House passed the bill on January 31, 1865, with a vote of 119–56.
 (9)On February 1, 1865, Illinois became the first State to ratify the proposed 13th Amendment; it was joined by 17 other States by the end of the month. Georgia ratified on December 6, 1865, becoming the 27th of 36 States to approve the Amendment, thus achieving the constitutional requirement that it be ratified by three-fourths of the States. Secretary of State William Seward declared the 13th Amendment to be part of the Constitution on December 18.
 (10)The Smithsonian National Museum of African American History and Culture (hereafter referred to in this section as the NMAAHC) was established by an Act of Congress in 2003, in Public Law 108–184.
 (11)It is fitting that the NMAAHC receive the surcharges from the sale of coins issued under this Act because the Museum is devoted to the documentation of African-American life, and, among other areas, encompasses the period of slavery and the era of Reconstruction.
 (12)The surcharge proceeds from the sale of a commemorative coin, which would have no net cost to the taxpayers, would raise valuable funding to supplement the endowment and educational outreach funds of the NMAAHC.
			3.Coin specifications
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of the Sesquicentennial Anniversary of the passage of the 13th Amendment:
 (1)$50 bi-metallic platinum and gold coinsNot more than 250,000 $50 coins, which shall— (A)have a weight, diameter, and thickness determined by the Secretary; and
 (B)contain platinum and .9167 pure gold. (2)$20 gold coinsNot more than 250,000 $20 coins, which shall—
 (A)weigh 33.931 grams; (B)have a diameter of 32.7 millimeters; and
 (C)contain .900 pure gold. (3)$1 silver coinsNot more than 500,000 $1 coins, which shall—
 (A)weigh 31.103 grams; (B)have a diameter of 40.6 millimeters; and
 (C)contain .999 fine silver. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor the purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
 (a)In generalThe design of the coins minted under this Act shall be emblematic of the Thirteenth Amendment and the abolishment of slavery in America.
 (b)Designation and inscriptionsOn each coin minted under this Act there shall be— (1)a designation of the value of the coin;
 (2)an inscription of the year 1865–2015; and (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (c)SelectionThe design for the coins minted under this Act— (1)shall be based on the economic contributions of slavery, and include images of the pathway from slavery to freedom;
 (2)may include, on the $20 coins, that the design elements be in high relief; (3)may include, on the $50 coins—
 (A)on the obverse, an illustration of Columbia or similar figure representing Liberty, the female representation of America; and
 (B)on the reverse, a single eagle, and a set of stars on one or both sides; (4)shall be selected by the Secretary after consultation with the Commission of Fine Arts; and
 (5)shall be reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
			(b)Period of issuance
 (1)In generalThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1 of the issuance year, except that the Secretary may initiate sales of such coins, without issuance, before such date.
 (2)Issuance year definedFor purposes of this subsection, the term issuance year means the first calendar year, after the date of the enactment of this Act, with respect to which the Secretary determines, as of January 1 of such year, that there are less than 2 commemorative coin programs authorized to be issued during such year.
 (c)Sesquicentennial dates To be the only datesNotwithstanding section 5112(d)(1) of title 31, United States Code, coins minted under this Act shall not have an inscription of the year of minting or issuance.
			6.Sale of coins
 (a)Sales priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge required under section 7(a) with respect to such coins; and (3)the cost of designing and issuing such coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders at a discount (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSales prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)Surcharge requiredAll sales of coins under this Act shall include a surcharge of $10 per coin.
 (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Smithsonian National Museum of African American History and Culture to carry out the purposes of the museum, which goes beyond simply telling the history of African-Americans, creating an opportunity for anyone who cares about African-American Culture a place to explore, learn, and revel in the rich history of African-American Culture.
 (c)AuditsThe Smithsonian National Museum of African American History and Culture shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary of the Treasury may issue guidance to carry out this subsection.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
 9.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage.
		
